Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 17, 2020                                                                                   Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  161597
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  EARL L. SULLIVAN,                                                                                    Richard H. Bernstein
            Plaintiff-Appellant,                                                                       Elizabeth T. Clement
                                                                     SC: 161597                        Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                  COA: 352985
  MICHIGAN REFORMATORY WARDEN,
             Defendant-Appellee.
  ______________________________________/

         On order of the Chief Justice, because plaintiff-appellant failed to timely file a
  motion to temporarily waive fees and a certificate of prisoner account activity, the Clerk
  of the Court is hereby directed to administratively dismiss the application and close the
  file.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  August 17, 2020

                                                                               Clerk